                                           Case 3:18-cv-07393-JSC Document 95 Filed 06/25/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THOMAS A. SHIELDS, et al.,
                                   7               Plaintiffs,                               Case No. 18-cv-07393-JSC

                                   8              v.                                         Case No. 18-cv-07394-JSC

                                   9     FEDERATION INTERNATIONALE DE                        ORDER RE: PLAINTIFFS’
                                         NATATION,                                           ADMINISTRATIVE MOTION TO FILE
                                  10               Defendant.                                UNDER SEAL

                                  11                    .

                                  12
Northern District of California
 United States District Court




                                        INTERNATIONAL SWIMMING LEAGUE,
                                  13    LTD,
                                                  Plaintiff,
                                  14
                                                v.
                                  15
                                        FEDERATION INTERNATIONALE DE
                                  16    NATATION,
                                                  Defendant.
                                  17

                                  18

                                  19          Plaintiffs move to file under seal documents submitted in support of its Joint Case
                                  20   Management Statement (“Joint Statement”) that it obtained from Defendant through discovery,
                                  21   and that Defendant designated as “confidential” under the parties’ stipulated Protective Order.
                                  22   Plaintiffs also move to file under seal certain portions of its Joint Statement that reference the
                                  23   documents at issue. Plaintiffs submit the declaration of counsel Joshua W. Malone, who attests
                                  24   that Plaintiffs were required to file the material under seal pursuant to “Paragraph 13.3 of the
                                  25   Protective Order” because Defendant designated the material as “Confidential” and “would not
                                  26   agree to allow the documents to be filed publicly.” (Dkt. No. 93-1 at ¶ 4 (moving to file under
                                  27

                                  28
                                           Case 3:18-cv-07393-JSC Document 95 Filed 06/25/20 Page 2 of 2




                                   1   seal highlighted portions of its Joint Statement and Exhibit A).)1

                                   2           Under the Local Rules of this District, where a party seeks to file under seal any material

                                   3   designated as confidential by another party, the submitting party must file a motion for a sealing

                                   4   order. See Civil L.R. 79-5(d)-(e). “Within 4 days of the filing of the Administrative Motion to

                                   5   File Under Seal, the Designating Party must file a declaration . . . establishing that all of the

                                   6   designated information is sealable.” Id. at 79-5(e)(1). “If the Designating Party does not file a
                                       responsive declaration as required by subsection 79-5(e)(1) and the Administrative Motion to File
                                   7
                                       Under Seal is denied, the Submitting Party may file the document in the public record no earlier
                                   8
                                       than 4 days, and no later than 10 days, after the motion is denied.” Id. at 79-5(e)(2).
                                   9
                                               To date, the designating party has not filed a responsive declaration to the above-
                                  10
                                       referenced motion. Having considered the submission of the parties and for the reasons stated
                                  11
                                       above, the Court DENIES Plaintiffs’ administrative motion to seal.
                                  12
Northern District of California
 United States District Court




                                               IT IS SO ORDERED.
                                  13

                                  14
                                       Dated: June 25, 2020
                                  15
                                                                                            ______________________________________
                                  16                                                        JACQUELINE SCOTT CORLEY
                                                                                            United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       1
                                        The parties’ submissions in both cases are identical; thus, the Court cites only to the docket in 18-cv-
                                       07393 unless otherwise noted.
                                                                                             2
